Citation Nr: 1201884	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  05-24 971	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to March 1975, including service in the Republic of Vietnam, and again from April 1987 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2004 and September 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for PTSD and entitlement to TDIU, respectively.  These claims are now in the jurisdiction of the Houston, Texas, RO.

In January 2006 and again in February 2007, the Veteran appeared at Video Conference hearings before the undersigned Veterans Law Judge.  Transcripts of those hearings are in the claims file.

These appeals were previously before the Board in April 2006 and May 2009, when they were remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

In a rating decision dated in May 2011, and prior to promulgation of a decision by the Board in these appeals, the RO granted the benefits sought on appeal; namely, service connection for PTSD and entitlement to TDIU.






CONCLUSION OF LAW

As the Veteran's appeal for service connection for PTSD and for TDIU has been fully resolved by the RO in the Veteran's favor, the Board has no jurisdiction in this matter.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.4 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2004 rating decision, the RO denied service connection for PTSD, a decision which the Veteran timely appealed.  In a September 2005 rating decision, the RO denied entitlement to TDIU; this determination was also timely appealed. 

In January 2006 and February 2007, the Veteran testified before the undersigned Veterans Law Judge regarding his claims for service connection and TDIU.  In May 2009 the Board remanded these matters for additional development, to specifically include obtaining the relevant Social Security Disability claims documents. 

On remand the Appeals Management Center (AMC) duly completed the requested development, and in a May 2011 rating decision, the AMC granted the Veteran's claim of service connection for PTSD, effective as of January 21, 2004, the date of claim.  The AMC also granted entitlement to TDIU, effective November 30, 2006, the same date as assigned for disability onset or inability to work under the Veteran's Social Security Disability claim.   

The Veteran submitted a letter regarding his claim which was received by the AMC in June 2011.  Apparently in response to that letter, the AMC erroneously certified these appeals again to the Board for additional appellate review.  The Board notes that the letter in question is dated in May 2010 and does not in any way challenge the determinations of the rating decision in May 2011, nearly a year later.  As of the present time, the Veteran has not disagreed with the assigned ratings or effective dates included in the rating decision, which would, at any rate constitute separate claims and appeals.

As the appeals for service connection and a TDIU rating have been fully resolved in the Veteran's favor, the Board does not have appellate jurisdiction over these issues and they are dismissed.  38 U.S.C.A. § 7105. 


ORDER

The appeal for service connection for PTSD is dismissed.

The appeal for entitlement to a TDIU rating is dismissed.




____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


